555 F.3d 1061 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
Robert Lewis NORWOOD, Defendant-Appellant.
No. 08-30050.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 22, 2009.
Filed February 18, 2009.
*1063 Tracy A. Staab and Christina L. Hunt, Federal Defenders of Eastern Washington & Idaho, Spokane, WA, for the defendant-appellant.
James A. McDevitt and K. Jill Bolton, United States Attorney, Spokane, WA, for the plaintiff-appellee.
Before: THOMAS M. REAVLEY[*], Senior Circuit Judge, and RICHARD C. TALLMAN and MILAN D. SMITH, JR., Circuit Judges.
MILAN D. SMITH, JR., Circuit Judge:
Defendant-Appellant Robert L. Norwood appeals his jury conviction of possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1). On appeal, Norwood claims violation of his Sixth Amendment *1064 right to confront his accuser and violation of his due process rights both in trial and at sentencing. Norwood also claims that the evidence was insufficient to convict him for possession of a firearm in furtherance of a drug trafficking crime. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm Norwood's conviction and sentence.

FACTUAL AND PROCEDURAL BACKGROUND
In April of 2006, police responded to a domestic violence call in Spokane, Washington. Upon entering the home, the police encountered Norwood in the bedroom lying on his bed. They smelled marijuana, and asked Norwood to step outside. In response to police questioning, Norwood admitted he had "just smoked a joint," but denied having any other drugs in the bedroom. The officers then arrested Norwood, and while searching him discovered 0.86 grams of crack cocaine and over $2500 dollars in his pockets.
After obtaining a warrant, the police searched Norwood's home and vehicle. In the car, police found $7000 in cash, separated into $1000 tightly wrapped bundles. In the bedroom, the police discovered two baggies containing a total of 7.7 grams of cocaine base and a digital scale dusted with drug residue underneath the dresser next to the bed. Police also found a wood box containing several "marijuana blunts," or butts of marijuana joints. In the closet, police found 42.4 grams of harvested marijuana in an ice cream box. Between the mattress and the box spring of the bed, police found a 25 caliber semiautomatic handgun. The police did not find any other drug paraphernalia.
On August 2, 2007, Norwood was indicted in federal district court on three counts: (1) being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e); (2) possessing cocaine with the intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2; and (3) possessing a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1). The government eventually dismissed the first count and proceeded to trial on the second and third counts. Norwood made a Federal Rule of Criminal Procedure 29 motion to dismiss at the close of the government's case, another at the close of the defendant's case, and still a third following trial, each of which was denied.
As part of its case-in-chief, the government presented an affidavit prepared by Jodi Arndt, an employee at the Washington Department of Employment Security, which certified that "a diligent search of the department's files failed to disclose any record of wages reported for [Norwood] from January 1, 2004 through March 31, 2007." Although Arndt did not appear in person to testify, the court admitted her affidavit as circumstantial evidence that Norwood had no legal source for the large amounts of cash that were found on his person and in his car.
During closing argument, Norwood's counsel argued to the jury that the drugs found in Norwood's apartment were for personal use, and suggested that Norwood had been smoking the crack through the marijuana blunts that were found on the scene, but which had not been seized or tested. The prosecutor responded to the defense's comments as follows: "When we talk about those blunts, yeah, it would have been real nice if the police got those. The police didn't get those, but they admitted that, but you know what, the defendant didn't tell them that he was smoking the marijuana with the crack cocaine." The defense immediately objected and moved for a mistrial on the basis that Norwood's right to silence had been violated. The district court sustained the objection and *1065 directed the jury not to consider the prosecution's comment. The court denied the motion for a mistrial.
On October 31, 2007, the jury returned a verdict of guilty on both counts. The district court sentenced Norwood to 120 months in prison for Count 2 and 60 months for Count 3, to run consecutively. Norwood appealed to this court.

STANDARD OF REVIEW
Norwood alleges that his Sixth Amendment right to confront his accusers was violated when the district court admitted into evidence a written affidavit without requiring the affiant to testify on the stand. We review admission of a declarant's out-of-court statements de novo to test for possible violations of the Confrontation Clause. Lilly v. Virginia, 527 U.S. 116, 137, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999).
Norwood also alleges that the prosecution's reference to the fact that he had not spoken with police officers regarding possible use of cocaine in the marijuana blunts violated his due process rights. We review a claim that the prosecution's comment has violated the defendant's right to silence de novo. United States v. Bushyhead, 270 F.3d 905, 911 (9th Cir.2001). If the prosecution's comment is determined to be improper, we then apply harmless error review. Id.
Finally, Norwood argues that the evidence was insufficient to convict him on the count of possession of a firearm in furtherance of a drug trafficking crime. When the defendant has moved for a judgment of acquittal after the close of evidence, this court reviews denial of the motion de novo. United States v. Rios, 449 F.3d 1009, 1011 (9th Cir.2006). We will not overrule a conviction if "`after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.'" Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)).

DISCUSSION

A. Claimed Violation of the Norwood's Sixth Amendment Rights
The Sixth Amendment of the U.S. Constitution guarantees an accused the right "to be confronted with the witnesses against him." U.S. CONST. amend. VI. The Supreme Court has interpreted this right to apply to out-of-court statements as well as in-court testimony. Crawford v. Washington, 541 U.S. 36, 50-51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). As the Court in Crawford summarized, "[t]estimonial statements of witnesses absent from trial have been admitted only where the declarant is unavailable, and only where the defendant has had a prior opportunity to cross-examine." Id. at 59, 124 S. Ct. 1354.
The Supreme Court has yet to define the extent to which rights under the Confrontation Clause are applied to testimonial and nontestimonial statements. The opinion in Crawford traces the history of the Sixth Amendment and identifies "[s]tatements taken by police officers in the course of interrogations" as testimonial. Id. at 51-52, 124 S. Ct. 1354. However, the Crawford Court declined to take up the issue of nontestimonial statements, indicating only that "it is wholly consistent with the Framers' design to afford the States flexibility in their development of hearsay laws ... as would an approach that exempted such [nontestimonial] statements from Confrontation Clause scrutiny altogether." Id. at 68, 124 S. Ct. 1354. The Court then declined the opportunity "to spell out a comprehensive definition of `testimonial,'" noting only that the term would apply "at a minimum to prior testimony *1066 at a preliminary hearing, before a grand jury, or at a former trial; and to police interrogations." Id.
This Circuit has interpreted the Supreme Court's ruling in Crawford to allow the admission of nontestimonial statements without scrutiny under the Confrontation Clause. United States v. Cervantes-Flores, 421 F.3d 825, 831 (9th Cir.2005). Our opinion in Cervantes-Flores also concluded that a certificate of nonexistence of a record (CNR), which contained language virtually identical to the affidavit at issue here, is nontestimonial in nature because it is similar to a business record. Id. at 832 (citing United States v. Rueda-Rivera, 396 F.3d 678, 680 (5th Cir.2005) for the same conclusion). As we explained,
[b]y issuing the CNR, [the affiant] certified that a record that the INS would keep in the course of its regularly conducted activities did not exist in the agency's files. She certified this fact in the same manner that she would certify that such a record did exist in those files and that it was an official record of the INS.
Id. Although we recognized that the CNR in Cervantes-Flores was prepared for litigation, which is "one of the circumstances that Crawford emphasizes as a concern of the Sixth Amendment," it addressed a class of documents that were not prepared for litigation, and were better classified as business records. Id. at 832-33. The CNR served merely to inform the court that no public record kept in the ordinary course of business could be found.
Cervantes-Flores controls this case. The affiant here prepared a CNR indicating that there was no record that Norwood had received taxable wages for the period in question. Such a record would have been among the business records of the Washington State Employment Security Department kept in the ordinary course of business, if Norwood had been legally employed in Washington during that time. Under the reasoning of Cervantes-Flores, the CNR in this case is not testimonial and is admissible under the Sixth Amendment.
Norwood urges this court to reconsider Cervantes-Flores in light of the Supreme Court's holding in Davis v. Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006). Norwood argues that Davis stands for the proposition that "a certificate, created by a government employee for the sole purpose of establishing a fact at trial, is clearly testimonial." However, Davis involved statements garnered by police interrogation of domestic violence victims who then failed to appear in court. According to Davis:
Statements are nontestimonial when made in the course of police interrogation under circumstances objectively indicating that the primary purpose of the interrogation is to enable police assistance to meet an ongoing emergency. They are testimonial when the circumstances objectively indicate that there is no such ongoing emergency, and that the primary purpose of the interrogation is to establish or prove past events potentially relevant to later criminal prosecution.
Davis, 547 U.S. at 822, 126 S. Ct. 2266. Thus, the Davis Court limited its holding to factual situations involving police interrogation, and its holding does not undermine this court's ruling in Cervantes-Flores. Accordingly, we affirm the district court's decision to admit Arndt's affidavit.

B. Claimed Violation of Norwood's Due Process Rights at Trial and Sentencing
Norwood charges that his due process rights were violated both at trial and at sentencing. First, he argues that comments made by the prosecution during *1067 closing arguments violated his Fifth Amendment right to silence. Second, he argues that the allegedly arbitrary sentencing distinction between crack and powder cocaine violates the Due Process Clause of the Fifth Amendment as well as the Eighth Amendment prohibition against cruel and unusual punishment. We address these arguments in turn.
The Fifth Amendment protects a defendant's right to remain silent by assuring that "silence will carry no penalty," and that the prosecution cannot use a defendant's silence to imply guilt. Doyle v. Ohio, 426 U.S. 610, 618, 96 S. Ct. 2240, 49 L. Ed. 2d 91 (1976). As acknowledged by this court, "[t]he privilege against self-incrimination prevents the government's use at trial of evidence of a defendant's silence  not merely the silence itself, but the circumstances of that silence as well." Bushyhead, 270 F.3d at 913.
However, where "the prosecutor's reference to the defendant's opportunity to testify is a fair response to a claim made by defendant or his counsel," there is no Fifth Amendment violation. United States v. Robinson, 485 U.S. 25, 32, 108 S. Ct. 864, 99 L. Ed. 2d 23 (1988). In Robinson, the defense counsel argued several times in his closing argument that the government had denied Robinson the opportunity to explain his actions. Id. at 27, 108 S. Ct. 864. The prosecutor responded by indicating that Robinson could have explained himself by testifying. The Supreme Court ruled that Robinson's Fifth Amendment Rights were not thereby infringed because this response did not "treat the defendant's silence as substantive evidence of guilt," but rather answered the defense's claim that Robinson's trial was unfair. Id. at 31-32, 108 S. Ct. 864.
Similarly, in this case, the prosecutor merely responded to Norwood's implication of investigative misconduct. Defense counsel implied that there was no evidence that Norwood had used crack cocaine only because the police had failed to test the box of marijuana blunts. The prosecutor's comment was made to defend the police officers' decision not to test the marijuana blunts, not to suggest that Norwood's silence was substantive evidence of his guilt.
We will not reverse a lower court's conviction "`when a prosecutorial comment is a single, isolated incident, does not stress an inference of guilt from silence as the basis for conviction, and is followed by a curative instruction.'" United States v. Smith, 282 F.3d 758, 769 (9th Cir.2002) (quoting United States v. Tarazon, 989 F.2d 1045, 1051 (9th Cir.1993)); see also United States v. Foster, 985 F.2d 466, 468 (9th Cir.1993) (ruling that "there is no Doyle violation if the district court promptly sustains a timely objection to a question concerning post-arrest silence, and gives a curative jury instruction"). In this case, the prosecution's allegedly violative comment was a single incident in closing argument, and as indicated above, served primarily to refute an implied claim of investigative carelessness. The district court immediately sustained Norwood's objection to the comment and provided a curative instruction. If any error existed on this record, it was harmless. Based on these facts, we affirm Norwood's conviction.
The Fifth Amendment also guarantees a defendant the right to due process at sentencing. Norwood argues that his sentence, authorized by 21 U.S.C. § 841(b), is cruel and unusual in violation of the Eighth Amendment and based on an arbitrary distinction that violates the Due Process Clause of the Fifth Amendment. See Chapman v. United States, 500 U.S. 453, 465, 111 S. Ct. 1919, 114 L. Ed. 2d 524 (1991). Norwood acknowledges that we have previously addressed this issue in *1068 United States v. Harding, 971 F.2d 410 (9th Cir.1992). However, he raises the issue in this appeal because "[n]o issue in the world of federal sentencing has sparked more controversy or engendered more criticism than the punishment scheme for crack and powder cocaine." Steven L. Chanenson & Douglas A. Berman, Federal Cocaine Sentencing in Transition, 19 FED. SENT. R. 291, 291 (2007).
Under this court's precedent, Norwood must show that there is not even a debatable basis for the distinction between crack and powder cocaine in order to successfully challenge Congress' statutory distinction between these two forms of cocaine base. Harding, 971 F.2d at 413 (citing United States v. Carolene Prods. Co., 304 U.S. 144, 154, 58 S. Ct. 778, 82 L. Ed. 1234 (1938)). He has failed to do so.
In his brief, Norwood cites a series of Special Reports to Congress provided by the Sentencing Commission for the past thirteen years. Although these reports indicate that some of the alleged differences between crack and powder cocaine cited by Congress in 1986 have been scientifically disproven, the reports still suggest that the two forms have distinctive qualities and that there are reasons for treating the two forms differently. See United States Sentencing Commission, 2007 REPORT TO CONGRESS: COCAINE AND FEDERAL SENTENCING POLICY (May 2007).
As Norwood himself seems to acknowledge, in a case such as this it is the role of Congress to alter the relevant statutes, and we remain bound by the statutes currently in effect so long as Congress has a debatable rationale for preserving its rational-basis distinction. Norwood has also failed to provide any persuasive rationale for why his sentence should be considered cruel and unusual under the Eighth Amendment. Accordingly, we affirm Norwood's sentence.

C. Sufficiency of the Evidence
The standard of review for sufficiency of the evidence to support a criminal conviction is well established. The Supreme Court has long advised that a reviewing court is not required to determine
whether it believes that the evidence at trial established guilt beyond a reasonable doubt. Instead, the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Jackson, 443 U.S. at 319, 99 S. Ct. 2781 (internal citation omitted).
To obtain a conviction under § 924(c)(1), the government must show that the defendant's possession of the firearm was "in furtherance" of his drug crime. United States v. Lopez, 477 F.3d 1110, 1115 (9th Cir.2007). As we noted in Rios, 449 F.3d at 1013, § 924(c)(1) was amended in 1998 to employ the provision that the firearm be possessed "in furtherance of" the drug trafficking crime. This amendment superceded the previous standard that the offender "use or carry" a firearm "during and in relation to any ... drug trafficking crime." 18 U.S.C. § 924(c)(1) (1994), amended by 18 U.S.C. § 924(c)(1) (Supp. IV 1998). The amendment sought to broaden the scope of § 924(c)(1) to include more conduct than actually using or carrying the weapon during the course of the drug trafficking offense. H.R. REP. NO. 105-344, at 6 (1997). See also Rios, 449 F.3d at 1013-14 (detailing the reasons behind the alteration, including Congress's disapproval of Bailey v. United States, 516 U.S. 137, 116 S. Ct. 501, 133 L. Ed. 2d 472 (1995) (defining "use" to require active employment of a firearm)).
However, "mere possession of a firearm by an individual convicted of a *1069 drug crime is not sufficient for a rational trier of fact to convict" under § 924(c)(1). Rios, 449 F.3d at 1012. A conviction is only supported by sufficient evidence when the facts "reveal a nexus between the guns discovered and the underlying offense." United States v. Krouse, 370 F.3d 965, 968 (2004). To prove this nexus, the government must "illustrate through specific facts, which tie the defendant to the firearm, that the firearm was possessed to advance or promote the criminal activity." Id. at 967 (quoting H.R. REP. NO. 105-334, at 12 (1997)). Expert testimony indicating that drug traffickers "generally use firearms to further their drug crimes" is not sufficient. Rios, 449 F.3d at 1014.
In cases where the underlying drug offense is possession with intent to distribute, the government has provided adequate evidence of a nexus between the firearm and the drug crime by showing that the firearm is in the same room and "within easy reach" of a "substantial quantity of drugs and drug trafficking paraphernalia." Krouse, 370 F.3d at 968; see also Lopez, 477 F.3d at 1115 ("Because Lopez's drug crime was possession of cocaine with intent to distribute, evidence establishing the ready accessibility of the gun while he was in possession of a distributable amount of cocaine satisfied the `in furtherance' requirement."). In this case, while the quantity of drugs is smaller and the circumstances establishing a nexus are not as clear as those in Krouse or Lopez, we cannot say that "[no] rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt." Jackson, 443 U.S. at 319, 99 S. Ct. 2781.
The gun at issue in this case was found by the police only a few feet from evidence that the jury found sufficient to establish Norwood's possession of cocaine with intent to distribute conviction. Specifically, the police found a digital scale, on which drug residue and Norwood's fingerprints were found, and 7.7 grams of cocaine packaged in two "eight ball" sizes, which both parties stipulated is a commercial amount that could be sold on the street. In addition, the police first discovered Norwood lying on top of the mattress where the gun was hidden, with over $2500 dollars in his pocket, along with a smaller amount of cocaine, which witnesses testified could still be considered a commercial amount. Given this evidence, we affirm the district court's ruling that "a reasonable jury could infer that [Norwood] possessed the firearm in furtherance of the trafficking of crack, specifically to protect himself and his business." Order Den. Mot. For J. of Acquittal, United States v. Norwood, No. 06-091, (E.D.Wash.2007).
AFFIRMED.
NOTES
[*]  The Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation.